PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/206,359
Filing Date: 11 Jul 2016
Appellant(s): Berger et al.



__________________
Erik Johnson (Reg. No. 69,597)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 21, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 23, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-7 and 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-7 and 15-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-2, 5-7, 15-16, 19-22, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0348001 to Van Os et al. in view of U.S. Patent Pub. No. 2014/0108247 to Artman et al.
Claims 3, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Van Os and Artman as applied to claims 1, 15, and 21 above, and further in view of U.S. Patent Pub. No. 2013/0090991 to Underwood.
Claims 4, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Van Os, Artman, and Underwood as applied to claims 3, 10, and 17 above, and further in view of U.S. Patent No. 5,550,360 to Muraoka.
(2) Response to Argument
112(b) Rejection
Appellant contends that the claim element “based on receiving a selection of an option by the user and the indication of approval to initiate the selected transaction to execute, authorizing, by the mobile device, the transaction to execute for a period of time” in independent claims 1 and 15 recites definite language.  See Appellant’s Brief at p. 15.  
Examiner respectfully disagrees.  While claim previously recites “displaying . . . a graphical interface element based on the transaction details by which an indication of approve to initiate the transaction is received from a user, and wherein displaying the transaction details comprises displaying a plurality of options for a user to select”, the claim fails to recite actually receiving the indication of approval to initiate the transaction and actually receiving a selection of one of the plurality of options for a user to select.  However, because the claimed authorizing operation is performed based on receiving the indication of approval to initiate the selected transaction and receiving a selection of an option by the user, the claims infer that receiving the indication of approval to initiate the selected transaction and receiving a selection of an option by the user are required to occur.  However, because the claims fail to specifically recite that these receiving operations occur, it is unclear whether these operations would be required in order to infringe the claim.  See MPEP 2173.02(II).  Further, the claims recite a missing essential step See MPEP 2172.01.  
For these reasons, the metes and bounds of independent claims 1 and 15 is unclear.  It is not merely an attempt to insert preferred language into the claims, as Appellant suggests.

	35 U.S.C. § 101 Rejection
Appellant contends that independent claims 1, 15, and 21 are directed towards patent eligible subject matter.
Examiner respectfully disagrees.  Appellant first briefly discusses Thales as part of the 2019 Patent Eligibility Guidance (2019 PEG) Step 2A Prong Two analysis.  In this discussion, Appellant mischaracterizes what the independent claims here recite.  Appellant describes that the use of a medium-range communication protocol, such as Bluetooth (see originally-filed specification at ¶ 11) and a short-range communication protocol, such as near field communication (see originally-filed specification at ¶ 12) enables a point of sale to send and receive specific information based on a location of a user.  This is incorrect.  The use of a medium-range communication protocol does not mean that the communicating devices are a medium distance away from each other.  Rather, medium-range communication protocols simply establish a maximum range for communication between two devices.  For example, the mobile device and the point of sale device may be adjacent to each other, i.e., close enough to communicate using a short-range communication protocol, and still communicate using a medium-range communication protocol.  Further, the claims fail to recite determining a location of a user, let alone sending and receiving specific information depending on a location of the user as Appellant contends.  It appears Appellant is reading limitations from the specification into the claim, which See In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (“We have cautioned against reading limitations into a claim from the preferred embodiment described in the specification, even if it is the only embodiment described, absent clear disclaimer in the specification.”)
Further, the claim at issue in Thales is materially different from the claims here.  The Thales claim related to tracking movement of an object relative to a moving reference point while the claims here relate to receiving commercial transaction options, authorizing a commercial transaction involving one of the transaction options, and then initiating the commercial transaction. Therefore, the claims are not analogous.  Moreover, Thales relied heavily on the specification when it determined that the claims are not directed towards an abstract idea.  See Thales at p. 1348.  In contrast, the originally-filed specification here at ¶ 1 describes that the disclosure relates to authenticating a mobile payment prior to a transaction and at ¶ 8 describes that the disclosure is to maintain a flow of customers making commercial transactions, i.e., a Certain Method of Organizing Human Activities.  Therefore, the specification here fails to support Appellant’s contention that the claims recite patent eligible subject matter.
Appellant further relies on TTI in the 2019 PEG Step 2A Prong Two analysis.  As Appellant notes, TTI is non-precedential.  Therefore, the value of TTI when considering this case is minimal.  Further, the issue in TTI was whether the patents-at-issue should be considered as a Covered Business Method (CBM) for review, not patent eligibility.  Finally, the pending claims were not “doom[ed]” because there is simply a financial transaction as Appellant contends.  Rather, they are directed towards patent ineligible subject matter for the reasons discussed in detail in the Final Office Action, which considered not only that a commercial transaction is initiated, but the TTI fails to support Appellant’s contention that the claims are directed towards patent eligible subject matter.
For the 2019 PEG Step 2B analysis, Appellant cites to Bascom only for the proposition that the elements of the claim must be considered as a whole.  There is no discussion of how the claims or disclosure in Bascom are applicable to the claims and disclosure here.  Appellant misinterprets the Final Office Action’s Step 2B analysis, contending that the rejection is based on the identified additional elements as being well-understood, routine, and conventional.  This is incorrect.  According to the 2019 PEG, additional elements that are not considered indicative of an inventive concept fall into four categories:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984.
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984.
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978).
The Final Office Action at pp. 8-9 analyzed and determined that the additional elements are generic computers that apply the abstract ideas (“However, as noted above, the additional elements are general computing components that simply apply the abstract idea in a computing environment”) (emphasis added).  In other words, the additional elements were considered to fall into the first category rather than the second category as Applicant contends.  When considered as a whole, the mobile device and point of sale devices are performing the abstract ideas using computer, rather than human, communication protocols.  Therefore, the Bascom teachings also fail to support Appellant’s contention that the claims are directed towards patent eligible subject matter.
Appellant also contends that this rejection is deficient because it fails to comply with the evidentiary requirements of the Berkheimer Memo.  Examiner respectfully disagrees.  The Berkheimer Memo’s evidentiary requirements are applicable only to claim elements that were considered to be well-understood, routine, and conventional.  However, as described above, none of the additional elements here were considered to be well-understood, routine, and conventional.  Berkheimer Memo’s evidentiary requirements are inapplicable. 

35 U.S.C. § 103 Rejection
Appellant contends that the combination of Van Os and Artman fails to disclose the subject matter of independent claims 1, 15, and 21.  Appellant disputes only the applicability of Artman; therefore, the remarks here will focus on Artman.  
Appellant first contends that Artman fails to disclose sending a plurality of transaction options to a user, a user selecting a transaction option, and then the user returning the selected transaction option with an indication of approval to initiate the transaction.  Examiner respectfully disagrees.  Paragraph 39 of Artman was cited for the teaching that the point of sale device and the mobile device communicate with each other over a medium-range communication protocol, as recited in the claims.  Additional paragraphs and figures of Artman were cited to for the teaching that the point of sale device sends transaction options to a mobile device.  For example, Artman at ¶ 85 describes receiving items for sale from the point of sale device and are shown on the customer device as shown in FIG. 16.  Further, operation 1324 depicted in FIG. 13 shows transaction details, before the transaction is approved and executed, being sent to the mobile device.  Moreover, FIG. 17 depicts the mobile device receiving a total amount to be paid as well as user-selectable tipping options (0%, 10%, 15%, 18%, or 20%) for the transaction to be executed.  Therefore, there is 
Further, Artman also discloses selecting a transaction option as well as returning an indication of approval.  In addition to the cited paragraphs and figures in the Final Office Action, Artman in FIG. 13 describes a user of the mobile device determines whether to approve payment (operation 1326) after receiving transaction data (operation 1324) from the merchant device.  As part of operation 1326, as described in ¶ 102, a user selects a tip percentage using tip selection 1710 and the price to be paid is updated accordingly.  After selecting a tip percentage, the consumer approves the transaction using approve payment selection.  See Artman at ¶ 103 and FIG. 17 Approve Payment Selection 1712.  This approval data is then sent from the consumer device to the merchant device.  See Artman at ¶ 104 and FIG. 13 Operation 1328.  Therefore, Artman also discloses a user selecting one transaction option as well as sending the selected option and a transaction approval indicator to the merchant device, as claimed.
Regarding an obviousness rationale, there are ample suggestions and motivations explicitly provided in Artman for why one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Van Os with the teachings of Artman.  For example, Artman at ¶ 33 describes that a mobile device and a point of sale terminal may connect to each other to carry out a transaction even when there is not an active connection to a payment system.  Simply because there is not an active connection to the payment system does not mean that there is no Internet connection available.  For example, there may be an Internet connection available to the mobile device but the payment system itself may be unavailable.  Therefore, modifying Van Os so that the mobile device receives transaction data over a medium-range communication protocol would have enabled the mobile device to make transactions in situations in which it might 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        
/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.